Case: 14-10687       Date Filed: 06/15/2015      Page: 1 of 8


                                                                  [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-10687
                              ________________________

                       D.C. Docket No. 4:12-cv-00577-WS-CAS



EDITH COULTER,

                            Plaintiff-Appellant,
versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                            Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                      (June 15, 2015)

Before MARTIN and ROSENBAUM, Circuit Judges, and COOGLER, * District
Judge.

COOGLER, District Judge:

         *
       Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
              Case: 14-10687     Date Filed: 06/15/2015    Page: 2 of 8


I.    INTRODUCTION

      Appellant Edith Coulter appeals the district court’s grant of summary

judgment in favor of State Farm Mutual Automobile Insurance Company. The

dispute arises out of a collision between Coulter and another motorist. Coulter

contends that genuine issues of material fact exist that preclude summary

judgment. After a thorough review of the matter, we affirm.

II.   BACKGROUND

      A.     FACTUAL HISTORY

       On March 20, 2009, Coulter was seriously injured in a collision with Victor

Huszagh. At the time, Huszagh was insured by State Farm and had accident-related

bodily injury (“BI”) coverage up to $50,000. Huszagh reported the accident to

State Farm, and State Farm began its response the following Monday, March 23,

2009, by assigning claims representative Leslie Shannahan to the claim.

      State Farm made three attempts to provide Coulter with a check for the full

BI policy limits, the first time less than two weeks after the accident. State Farm

also made numerous attempts to contact Coulter in the months that followed, but

was only successful in speaking with her son Bradley Coulter twice. Finally, on

August 11, 2009, attorney Stephen Marino prepared a letter to Shannahan advising

her that he represented Coulter concerning the BI claim. Coulter had hired Marino

on April 24, 2009, but State Farm did not learn of the representation until it


                                          2
               Case: 14-10687     Date Filed: 06/15/2015   Page: 3 of 8


received the letter. The letter made four demands of State Farm in settlement of

Coulter’s claims against Huszagh: 1) comply with the statutory policy disclosures

required by Florida Statute § 627.4137; 2) provide a written summary of all the

information State Farm had obtained from Bradley Coulter; 3) provide an affidavit

from Huszagh “confirming that he has no additional insurance coverage that could

be used to pay for the losses that he caused;” and 4) tender a draft for full policy

benefits made payable to Coulter and Ver Ploeg & Lumpkin, P.A., Marino’s law

firm. State Farm asserts that it did not receive the letter until August 26, 2009.

      On August 26, State Farm began preparing its response to the letter.

Shannahan sent Marino a letter, dated August 28, which: 1) provided a summary of

her conversations with Bradley Coulter; 2) acknowledged that Marino wanted an

affidavit from Huszagh; 3) asked if Marino had an affidavit he wanted Huszagh to

use; 4) enclosed a draft for $50,000; and 5) stated that a complete policy disclosure

would follow separately. State Farm team leader Tim Scott sent a letter, dated

August 31 and signed under penalty of perjury, stating Huszagh’s policy limits and

denying knowledge of any umbrella or excess coverage. According to his affidavit,

Scott verified that copies of the applicable declarations page, policy booklet, and

endorsements were enclosed with the letter. Marino denies that these documents

were actually enclosed when he received the letter, but made no attempt to advise

State Farm that the policy was not in fact attached.


                                           3
              Case: 14-10687     Date Filed: 06/15/2015    Page: 4 of 8


      In a letter dated September 4, 2009, Marino informed Shannahan that he

would not draft an affidavit for Huszagh to sign, insisting instead that Mr. Huszagh

“would be in the best position to provide the information needed.” In response,

Shannahan contacted attorney Dwane Tyson to prepare the requested affidavit. On

September 11, Tyson forwarded to Shannahan an affidavit stating that no other

insurance policy was in effect on Huszagh’s vehicle at the time of the accident;

Shannahan faxed the affidavit to Huszagh with instructions to execute it if correct

and mail the original to Marino. Huszagh executed the affidavit, and his secretary

mailed it to Marino the next day.

      In a letter dated September 14, 2009, Marino returned State Farm’s check,

stating that State Farm had failed to timely comply with the terms of his settlement

offer by failing to provide a suitable affidavit and a certified copy of the insurance

policy along with the applicable declarations page. Marino also enclosed a copy of

the complaint that he filed that day in state court on behalf of Coulter against

Huszagh. Marino asserts that he did not receive Huszagh’s affidavit until

September 15, 2009, after the suit was filed, but maintains that the affidavit was

both untimely and unsatisfactory because it did not match the wording or purpose

of the request in Coulter’s settlement demand. Coulter ultimately settled that case

against Huszagh. As part of the agreement, a consent judgment was entered in

Coulter’s favor for two million dollars, and Coulter received Huszagh’s rights in


                                           4
              Case: 14-10687     Date Filed: 06/15/2015    Page: 5 of 8


any claim Huszagh then possessed against State Farm based on its failure to settle

Coulter’s claim.

       B.     PROCEDURAL HISTORY

       Coulter filed her complaint against State Farm in the U.S. District Court for

the Northern District of Florida on October 31, 2012, alleging that State Farm

acted in bad faith by failing to settle her claim. Both parties submitted cross-

motions for summary judgment. On January 16, 2014, the district court found that

State Farm was entitled to summary judgment and entered judgment in its favor on

all claims.

III.   SUMMARY JUDGMENT

       The Court reviews the entry of summary judgment de novo, “construing all

facts and drawing all reasonable inferences in favor of the nonmoving party.”

Jones v. UPS Ground Freight, 683 F.3d 1283, 1291-92 (11th Cir. 2012). Summary

judgment is appropriate if the pleadings, depositions, and affidavits show that there

is no genuine issue of material fact, and that the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986). Further, an appellate court may

affirm a judgment on any grounds that appear in the record, “whether or not that

ground was relied upon or even considered by the court below.” Lanfear v. Home

Depot, Inc., 679 F.3d 1267, 1275 (11th Cir. 2012).


                                           5
               Case: 14-10687        Date Filed: 06/15/2015   Page: 6 of 8


      In Florida, when an insurance company handles claims against its insured, it

“has a duty to use the same degree of care and diligence as a person of ordinary

care and prudence should exercise in the management of his own business.” Perera

v. U.S. Fid. & Guar. Co., 35 So. 2d 893, 898 (Fla. 2010) (quoting Berges v. Infinity

Ins. Co., 896 So. 2d 665, 668 (Fla. 2004)). Included in this duty is “an obligation to

settle ‘where a reasonably prudent person, faced with the prospect of paying the

total recovery, would do so.’” Id. (quoting Boston Old Colony Ins. Co. v.

Gutierrez, 386 So. 2d 783, 785 (Fla. 1980)). Breach of that duty may give rise to a

cause of action for bad faith. Id.

      The bad faith standard requires an examination of the totality of the

circumstances, and therefore is ordinarily a question for the jury. Berges, 896 So.
2d at 687. However, “the issue of bad faith may be determined as a matter of law”

when the relevant facts are undisputed. Id. While negligence is relevant to the

determination of bad faith, Florida law is clear that the standard “for determining

liability in an excess judgment case is bad faith rather than negligence.” Campbell

v. Gov’t Employees Ins. Co., 306 So. 2d 525, 530 (Fla. 1974).

      As an initial matter, Coulter has argued that the district court applied the

wrong legal standard to the facts of this case. However, as we review the grant of

summary judgment de novo, it is not necessary for this Court to address the




                                             6
               Case: 14-10687     Date Filed: 06/15/2015    Page: 7 of 8


standard applied by the district court because judgment for State Farm was clearly

proper under the correct standard.

      In this case, State Farm tendered the complete policy limits to Coulter three

separate times, the first time less than two weeks after the accident. Even though

Marino had been hired by Coulter in April, Marino did not inform State Farm of

his employment until the letter he sent setting forth Coulter’s settlement demands.

The only time constraint referenced in the letter was the statement that Marino

would give State Farm “the time provided” by Fla. Stat. § 627.4137 to make the

disclosures necessary under that statute. Nothing in the letter indicated that the

statutory deadline applied to the other demands as well. Any failure in exactly

matching the terms of Coulter’s settlement demands was, at most, negligent. The

district court’s finding of summary judgment was proper as no reasonable jury

could find that State Farm had failed to settle in bad faith.

      It is clear that State Farm was acting with reasonable care and diligence, and

was in good faith attempting to fulfill its obligation to settle “where a reasonably

prudent person, faced with the prospect of paying the total recovery, would do so.”

Boston Old Colony Ins. Co., 386 So. 2d at 785. After determining the extent of

Coulter’s injuries, State Farm attempted to tender the full policy amounts in order

to settle the claim multiple times. When it received Coulter’s settlement demand, it

made reasonably diligent attempts to comply despite the lack of cooperation by


                                           7
               Case: 14-10687    Date Filed: 06/15/2015   Page: 8 of 8


Coulter and Marino. The fact that State Farm was unable to successfully reach a

settlement within the undisclosed time limit set by Coulter and Marino does not

create a genuine issue of material fact which would require that the issue of bad

faith be submitted to a jury.

      AFFIRMED.




                                         8